DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 1/14/2021 have been fully considered but they are not persuasive.
1). Applicant’s argument – On pages 11-12 of the Office Action, the Examiner cites Figure 5 of Campbell for a first lens group (lens 29 in Figure 5), a field corrector lens (lens 30 in Figure 5), and a second lens group (combination lens 15/16/17 of Figure 5). However, Campbell explicitly states that "The FIG. 5 embodiment does not have any field or corrector lens element corresponding to element 14 of FIG. 1, element 25 of FIGS. 2 and 3, or element 28 of FIG. 4)" (Campbell col. 8, 11. 24-27). These other field or correcting lenses are of positive power. (See Campbell col. 2, 11. 39-43; col. 5, 11. 30-38; col. 8, 11. 55-58; col. 7, 11. 29-32.) For these reasons, Campbell does not teach or suggest "a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group." 
Examiner’s response – First, Campbell clearly discloses “the single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group ... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group” (column 8 line 20-22, “a back weakly negative meniscus element 30 having a front concave surface R37 and a back convex surface R38”, because the lens 30 has a negative power and is positioned 
Second, regarding the description “The FIG. 5 embodiment does not have any field or corrector lens element corresponding to element 14 of FIG. 1, element 25 of FIGS. 2 and 3, or element 28 of FIG. 4)" (Campbell col. 8, 11. 24-27); as admitted by Applicant “These other field or correcting lenses are of positive power”, but, in Figure 5, the lens 29 is of a negative power; therefore, it is true “[t]he FIG. 5 embodiment does not have any field or corrector lens element corresponding to element 14 of FIG. 1, element 25 of FIGS. 2 and 3, or element 28 of FIG. 4)”. Then, applicant’s argument of “Campbell does not teach or suggest "a single field corrector lens having a negative power …” ” is incorrect.

2). Applicant’s argument – In addition, Campbell also fails to teach or suggest "wherein the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group." Support for this feature is found at least in paragraphs [0025]-[0026] and [0030] of Applicant's Specification (reproduced below), which describe how the high index of refraction of the field corrector lens can filter light received from the first lens group: 
[0025] The field corrector lens 330 may be made of a material that is able to be formed into a lens and has a high index of refraction, such as at least 2.0, that is transparent for a wavelength or wavelengths of light to be received at the photodetector 146. The index of refraction of the field corrector lens 330 may be, for example, 2.7 or 2.8 (or more or less). In some implementations, the material is silicon, germanium, or zinc selenide. The manufacturing tolerance is looser when the index of a lens is high, therefore a larger radius of curvature may be achieved for the input side 332 and output side 334 with more 
[0026] In addition, the features of the material may make the material opaque or near opaque for visual light and transparent or near transparent for C-band or near- infrared wavelengths. Specifically, the material may be transparent for light having a wavelength of 1550 nm, and may act as a filter that blocks visible sunlight that would otherwise interfere with an optical signal. 
[0030] The light then passes through the field corrector lens 330 before reaching the focal plane 316 of the first lens group 310. The field corrector lens 330 diverges the ray bundles A, B, C, and D from each other. The amount of divergence caused by the field corrector lens 330 reduces the convergence angle of each ray bundle A, B, C, and D. As a result, the light is focused by the field corrector lens at the intermediate focal plane 336, which is farther than the focal plane 316, and is received at an input side 322 of the second lens group 320. The light may have a third cross-sectional area at the input side of the second lens group that is smaller than the second cross-sectional area. As shown in FIGURE 3, the ray bundles A, B, C, and D continue to converge as they travel from the input side 332 of the field corrector lens 330 to the intermediate focal plane 336, but do so a less steep angle or at a slower rate due to the characteristics of the field corrector lens 330. In addition, visible light frequencies are reduced or removed as the light passes through the field corrector lens 330 due to the properties of the material comprising the field corrector lens 330. (emphasis added) 
In contrast, the field or correcting lens elements in Campbell are all of a same material as the other lens elements or has a smaller index of refraction than other lens elements. (See Campbell col. 4, 11. 23-26; col. 6, 11. 1-2, 56-58; col. 7, 11. 48-50; col. 8, 11. 33-35; col. 9, 11. 34-40.) Campbell therefore does not teach or suggest "wherein the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group." 
at least 2.0” (Abstract etc.); and “The field corrector lens 330 may be made of a material that is able to be formed into a lens and has a high index of refraction, such as at least 2.0” ([0025]). That is, the first lens group also has a high index of refraction, “such as at least 2.0”; and the Specification never states that the refractive index of the corrector lens is higher than the refractive index of the first lens group and/or second lens group.
Second, based on Applicant’s argument “Support for this feature is found at least in paragraphs [0025]-[0026] and [0030] of Applicant's Specification (reproduced below), which describe how the high index of refraction of the field corrector lens can filter light received from the first lens group: …”, it looks the Applicant tried to convey that the higher the index of refraction, the better for filtering/blocking some light. However, this argument is not persuasive. It is commonly known in the art that whether a lens can filter a specific wavelength (e.g., visible light) depends mainly on the absorption spectrum of the lens material, not just the index of refractive. E.g., a material (e.g., Titanium Dioxide) can be made to have a high refractive index: ~2.6, but this material can be transparent for visible light, and absorbs (or block) infrared lights. Another material, e.g., Sapphire, has a relatively low index of refractive (1.7), but it can be used for transmission of infrared signal.
Third, Campbell et al discloses “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed” (column 9 lines 30-42), that is, different infrared transmitting materials can be used. And the materials germanium and silicon have very high refractive indexes: 4.001 and 3.428, and pass infrared lights and block visible light. Then it is obvious to one skilled in the art that the lens 30 (of Figure 5) can be made to have “a higher index of refraction than lenses in the first lens group and the second lens group” and “act as a filter that blocks visible sunlight that would otherwise interfere with an optical signal”.

3). Applicant’s argument – Furthermore, it is admitted on page 12 of the Office Action that "Campbell et al does not expressly state that the corrector lens is positioned closer to the first focal plane than the first lens group." 
For at least the above reasons, Applicant submits that Campbell fails to teach or suggest a single field corrector lens as amended. 
None of the cited references cure these deficiencies of Campbell. 
For example, Oda describes a lens system (6) comprising two lenses (4, 5) and that is designed to correct residual chromatic aberration and primary magnific chromatic aberration in part due to mutual spacing between lens 4 and lens 5. (Oda col. 4, 11. 30-39.) The lens system (6) of Oda is not designed to correct a field curvature. Therefore, Oda does not teach or suggest "a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens 
Examiner’s response – First, Applicant’s statement “The lens system (6) of Oda is not designed to correct a field curvature” is not correct. As shown in Figure 2, Oda discloses “the secondary residual chromatic aberration of the semiapochromatic convergent lens system is positively corrected by the achromatic divergent lens system and the focal length is extended, thus providing the effect that a large aperture, compact and high performance telephoto lens can be fabricated at less cost. Moreover, there is a further effect that the correction of the various out-of-axis aberrations can be advantageously made as compared with the conventional apochromatic system lens group.” That is, the lens 6 performs two functions: (1) correcting residual chromatic aberration of lens 3, (2) extending the focal length (shown in Figure 2, from the focus point defined by dotted lines to the focus point defined by the solid lines). The lens 6 (consists of two sub-lens 4/5) has a negative power, and it extends the focal length, that is, the lens 6 is “designed to correct a field curvature” caused by the first lens 3.
Oda uses two lenses (4 and 5) to form a corrector lens 6; as discussed above, one purpose of using two lenses is to form an achromatic lens and to correct residual chromatic aberration of lens 3. That is, the lens 6 performs both correcting a field Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)). 
And more, the primary reference Campbell teaches to use a single corrector lens, therefore, the combination of Campbell et al and Oda teaches/suggests "a single field corrector lens having a negative power that is positioned between the first lens group and the first focal plane of the first lens group and positioned closer to the first focal plane than the first lens group... wherein the single field corrector lens is configured to correct a field curvature caused by the first lens group."

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1). Claims 1, 11 and 16, and thus depending claims 3-10, 12-13 and 17-22, recite the limitations “the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group” (claims 1 and 11) or “the single field corrector lens that comprises material having a higher index of refraction than the first lens group” (claim 16). However, the original disclosure states “The first lens group also is made of material having an index of refraction of at least 2.0” (Abstract etc.); and “The field corrector lens 330 may be made of a material that is able to be formed into a lens and has a high index of refraction, such as at least 2.0” ([0025]). That is, the first lens group also has a high index of refraction, “such as at least 2.0”. The original disclosure never clearly/positively state that the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and/or the second lens group. 
2). Claim 21 recites the limitation “wherein the first lens group and the second lens group do not include silicon”. The original disclosure discloses the material for the corrector lens is silicon (para. [0004], [0007], [0009] and [0025]), but the original disclosure never disclose what specific material is used for the first and second lens do not include silicon”. 
3). Claim 22 recites the limitation “wherein the single field corrector lens has a smaller diameter than lenses in the first lens group and the second lens group”. The original disclosure never mention or define the diameters of the field corrector, the first lens group and the second lens group. The Figure 3 is “by way of illustration”; but, the Specification does not clearly and positively indicate “the single field corrector lens has a smaller diameter than lenses in the first lens group and the second lens group”.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 4,432,596) in view of Oda (US 4,854,686) and Conchas et al (US 2004/0213587) and Erkmen et al (US 2015/0244458) and Schade (US 2,827,835).

a first lens group (lens 29 in Figure 5) having a positive power (column 8 lines 17-20, “a front positive meniscus element 29 having a front positive meniscus element 29”) that is configured to receive a light signal from a remote free-space optical transmitter (the “distance source”, column 1 lines 13-17, “The present invention relates to such a system which can be used, in particular, in circumstances where it is required that a beam of infra-red radiation from a distant source and incident on the optical system”) , the first lens group having a first focal plane (it is inherent that the lens 20 has a first focal plane at the point of its focus. It is between the lens 30 and the real image position I); 
a single field corrector lens (lens 30) having a negative power (column 8 lines 20-23, “weakly negative meniscus element 30 having a front concave surface R37 and a back convex surface R38”) that is positioned between the first lens group (29) and the first focal plane of the first lens group (refer Figure 5, the lens 30 is between lens 30 and the position “I”), the single field corrector lens comprising 
(i) material having an index of refraction of at least 2.0 (column 9, line 34-42),
(ii) an input side that includes a concave surface (R37), and
(iii) an output side that includes a convex surface (R38) having a second radius of curvature (column 8, EXAMPLE 5, R37 and R38 have different radium of curvature),
Where the single field corrector lens is configured to correct a field curvature caused by the first lens group (column 8 line 16-60, the lens 30 has a negative power and is positioned between the first lens 29 and the first focal plane of the first lens; the 

    PNG
    media_image1.png
    325
    797
    media_image1.png
    Greyscale

			Figure O1
wherein a combination of the first lens group and the single field corrector lens has a second focal plane (at the position of “I”) farther from the first lens group than the first focal plane; 
a second lens group (combination of lens 15/16/17) positioned with the second focal plane between the single field corrector lens and the second lens group (Figure 5) and configured to couple light to a sensor (detector, column 3 lines 3-4, and claim 18 etc., and 21 in Figure 1) of the free-space optical communication system.  
In Figure 5, Campbell et al shows that the first lens 29 has one lens, and does not call it a “lens group”; and Campbell et al does not expressly state that the corrector lens is positioned closer to the first focal plane than the first lens group; Campbell et al also does not expressly discloses that the light signal is a communication signal, and one or more processors configured to extract data related to the communication signal 
 Regarding the position of the corrector lens, however, Oda discloses a similar lens system (Figure 2), in which the first lens group (3) has two lenses and the corrector lens (6) is positioned closer to the first focal plane (the position near the focal point by the dotted line) than the first lens group (3). Oda “provide apochromat type objective lenses which can inexpensively construct a large-aperture, compact and high performance telephoto lens by addition of a simple lens system to a semiapochromat lens”. Oda uses two lenses (4 and 5) to form a corrector lens 6; and the lens 6 performs two functions: (1) correcting residual chromatic aberration of lens 3, (2) extending the focal length (shown in Figure 2, from the focus point defined by dotted lines to the focus point defined by the solid lines). The lens 6 (consists of two sub-lens 4/5) has a negative power, and it extends the focal length, that is, the lens 6 correct a field curvature caused by the first lens group (3).
As discussed above, one purpose of using two lenses is to form an achromatic lens and to correct residual chromatic aberration of lens 3. That is, the lens 6 performs both correcting a field curvature and correcting residual chromatic aberration. When a residual chromatic aberration is not a main issue, as Applicant’s situation “the material may be transparent for light having a wavelength of 1550 nm” or mostly one IR wavelength 1550 nm (since one wavelength around 1550 nm is involved and the first lens group already corrected some aberrations, the residual chromatic aberration is not a main issue after the first lens group); it is obvious to one skilled in the art that a single lens can be used as a corrector lens; that is, whether to use a single lens or to use a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the lens structure as taught by Oda to the system/method of Campbell et al so that the first lens can be a lens group as a semiapochromat lens which can correct some aberrations, and the correct lens is positioned closer to the first focal plane/second lens group to deliver light to the second lens group.
Regarding the communication signal, and extracting data related to the communication signal, Conchas et al discloses a free space optical communication system (Figure 1), which has a first lens (2), a corrector lens 3 and a second lens, a sensor (6), and configured to receive a communication signal from a remote free-space optical transmitter and the sensor extracts data ([0004]-[0005]). Another prior art, Erkmen et al, also discloses a free-space optical communication (Figures 3, 4-8 etc.), which contains one or more processors (within the control 550, 650 or 750), and the one or more processors being configured to: extract data related to a communication signal using a sensor ([0010], [0011], [0080], [0093], [0138], [0141] and claim 3 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Conchas et al and Erkmen et al to the system/method of Campbell et al and Oda so that the optical lens assembly is used for free-space optical communications for conveying signals between two terminals, and based on the extracted signals, the optical communication systems can be controlled to be better aligned to increase the signal power efficiency.
germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed”, that is, different infrared transmitting materials can be used. And to use different materials for different lens is known in the art; e.g., Schade discloses a lens system, in which a negative lens (6 in the figure) has has a higher index of refraction than lenses in other lenses (refer to the table in the figure); then it is obvious to one skilled in the art that the lens 30 (Figure 5) of Campbell et al can be made to have “a higher index of refraction than lenses in the first lens group and the second lens group”. Also, it is common that a lens can be made thinner and lighter and more compact with higher index of refraction (similar to regular eye glasses with high-index lenses). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a material with a higher index of refraction for the negative lens as taught by Schade to the system/method of Campbell et al and Oda so and Conchas et al and Erkmen et al so that the corrector lens can be thinner/compact and easier to made.
2). With regard to claim 2, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al 
3). With regard to claim 3, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein the material is silicon (Campbell: column 9, line 34-42, and claim 19).  
4). With regard to claim 4, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein the single field corrector lens is configured to reduce a cross-sectional area of the light received at the first lens group (refer Figure 5 of Campbell and Figure 2 of Oda, the field corrector lens reduces a cross-sectional area of the light received at the first lens group, that is, the cross-sectional area of the light beam is gradually reduced towards the focal plane, and the corrector lens shifts the minimum spot size to the position of the second focal plane. Also refer to the Figure O1 above, and following Figure O2, which is replotted from Oda’s Figure 2).  

    PNG
    media_image2.png
    268
    571
    media_image2.png
    Greyscale

		Figure O2

However, as disclosed by Campbell et al, “Exit Pupil Diameter (nominal) 10 millimeters” (column 8 line 60 etc.), and the cross-sectional area of the light (coming from the lens 29/30) received at the second focal plane (at “I”) is much smaller than the exit pupil diameter (refer Figure 5; according to Airy Disk or diffraction pattern, the radius of the spot at the second focal plane is around 1.22f/D, f is the focal length of the lens 29 and D is the diameter of the lens). 
The cross-sectional area of the light received at the first lens group is *(D/2)2, and the cross-sectional area of the light at the focal plane is around *(1.22f/D)2. As shown in Figures O1 and O2 above, which is replotted from Campbell’s Figure 5 and Oda’s Figure 2, without the corrector lens (30 of Campbell, or 6 of Oda), the first lens group will focus the input light beam at the focal plane “F” (the cross point of dotted lines), and the cross-sectional area at the position “I” will be large; however, with the corrector lens the input beam is focused on the position “I” (the second focal plane); that is, with the corrector lens the minimum spot size is shifted from the position “F” to position “I”. Then, the ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area of the light at the second focal plane is around 1/6*(D2/f)2*1/2 (refer to Response to Argument in the Final Rejection mailed on 11/4/2020: because of diffraction, the spot size, i.e., the Airy Disc, at the focal length is around 2.44f/D, f is the focal length of the lens and D is the diameter of the lens. … The cross-sectional area of the light received at the lens is *(D/2)2, and the cross-sectional area of the light at the focal plane is around *(1.22f/D)2. The ratio between the two cross-sectional areas is                         
                            r
                            =
                            
                                
                                    π
                                    
                                        
                                            (
                                            
                                                
                                                    D
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    
                                        
                                            (
                                            
                                                
                                                    1.22
                                                    λ
                                                    f
                                                
                                                
                                                    D
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ≈
                             
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            
                                
                                    1
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     ); even if the lens diameter D is just 1 cm and f = 100*D, the ratio r is larger than 106, which is more than “a factor of 300”.
It is common that a diameter of the object lens used in the free-space optical communication is more than 10 cm; also Oda indicates that the diameter of the object lens can be 15 cm. When the diameter of the lens (e.g., 29 of Campbell or 3 of Oda) is 15 cm, the cross-sectional area of the light received at the first lens group is: *(15/2)2 = 176.7 cm2; the cross-sectional area at the exit pupil is: *(10 mm/2)2 = 0.785 cm2. The ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the exit pupil is: 176.7/0.785 = 225. As seen from Figure 5 of Campbell, the cross-sectional area at the focal plane “I” is at least two times smaller than the cross-sectional area at the exit pupil; then, the ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the second focal plane (I) is larger than: 2*225 = 450, which is “at least a factor of 300”. Also as discussed above, based on Airy disc, for a lens of 15 cm, the ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the second focal plane is larger than 106.
Therefore, it is obvious to one skilled in the art that the system of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade can be made to reduce the 
6). With regard to claim 6, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein the material is opaque for visual light (Campbell: “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed” (column 9 lines 30-42). The Germanium and Silicon are opaque to visible light but transparent in the mid-IR range.).
7). With regard to claim 7, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein the material is transparent for C-band or near-infrared wavelengths (Erkmen: Figures 1-9, [0121], wavelength around 1550 nm is the C-band or near-infrared).
8). With regard to claim 8, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein the one or more processors being configured to 
9). With regard to claim 10, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein: the extracted data includes characteristics of the optical signal (Erkmen: characteristics of the optical signal on the detector/sensor array); and the one or more processors are configured to operate the free-space optical communication according to the extracted data by adjusting a transmitted signal over a communication link with a remote communication device associated with the remote free-space optical transmitter (“adjusting an orientation of the steering mirror” etc., [0031], [0032], [0094], [0095], [0097], [0117], [0126], [0127] and [0131] etc.).
10). With regard to claim 11, Campbell et al discloses a lens system of an optical communication device (Figure 5 etc.), the lens system comprising: 
a first lens group (lens 29 in Figure 5) having a positive power (column 8 lines 17-20, “a front positive meniscus element 29 having a front positive meniscus element 29”) that is configured to receive light from a remote free-space optical transmitter transmitter (the “distance source”, column 1 lines 13-17, “The present invention relates to such a system which can be used, in particular, in circumstances where it is required that a beam of infra-red radiation from a distant source and incident on the optical system”), the first lens group having a first focal plane (it is inherent that the lens 20 has 
a single field corrector lens (lens 30) having a positive power (column 8 lines 17-20, “a front positive meniscus element 29 having a front positive meniscus element 29”) that is positioned between the first lens group (29) and the first focal plane of the first lens group (refer Figure 5, the lens 30 is between lens 30 and the position “I”), the single field corrector lens comprising 
(i) material is opaque for visual light and transparent to C-band or near-infrared wavelengths (column 9 lines 30-42: “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed” (column 9 lines 30-42). The Germanium and Silicon are opaque to visible light but transparent in the IR range: the IR spectrum of Silicon is around 1200 nm - 8500 nm, and the IR spectrum of Germanium is around 2700 nm – 14000 nm. That is, Silicon and Germanium are opaque for visual light and transparent to C-band or near-infrared wavelengths. Note: the near infrared ranges between 750 nm to 3000 nm),
(ii) an input side that includes a concave surface (R37), and
(iii) an output side that includes a convex surface (R38) having a second radius of curvature (column 8, EXAMPLE 5, R37 and R38 have different radium of curvature),

wherein a combination of the first lens group and the field corrector lens has a second focal plane (at the position of “I”) farther from the first lens group than the first focal plane; and 
a second lens group (combination of lens 15/16/17) positioned with the second focal plane of between the single field corrector lens and the second lens group (Figure 5) and configured to couple the light to a sensor (detector, column 3 lines 3-4, and claim 18 etc., and 21 in Figure 1).  
In Figure 5, Campbell et al shows that the first lens 29 has one lens, and does not call it a “lens group”; and Campbell et al does not expressly state that the corrector lens is positioned closer to the first focal plane than the first lens group; Campbell et al also does not expressly discloses that the light is carrying a communication signal; wherein the single field corrector lens is configured to reduce a cross-sectional area of the light carrying the communication signal received at the first lens group by at least a factor of 300 at the second focal plane; wherein the material of the single field corrector lens has a higher index of refraction than lenses in the first lens group and the second lens group.

As discussed above, one purpose of using two lenses is to form an achromatic lens and to correct residual chromatic aberration of lens 3. That is, the lens 6 performs both correcting a field curvature and correcting residual chromatic aberration. When a residual chromatic aberration is not a main issue, as Applicant’s situation “the material may be transparent for light having a wavelength of 1550 nm” or mostly one IR wavelength 1550 nm (since one wavelength around 1550 nm is involved and the first lens group already corrected some aberrations, the residual chromatic aberration is not a main issue after the first lens group); it is obvious to one skilled in the art that a single lens can be used as a corrector lens; that is, whether to use a single lens or to use a lens of two sub-lens is a matter of design choice based on needs. Also, omission of a function (e.g., correcting residual chromatic aberration) where not needed is obvious.

Regarding the communication signal, Conchas et al discloses a free space optical communication system (Figure 1), which has a first lens (2), a corrector lens 3 and a second lens, a sensor (6), and configured to receive a communication signal from a remote free-space optical transmitter and the sensor extracts data ([0004]-[0005]). Another prior art, Erkmen et al, also discloses a free-space optical communication (Figures 3, 4-8 etc.), communication signals are transmitted among the terminals, which contain lens assembly, and processors (within the control 550, 650 or 750) are used to extract data related to a communication signal using a sensor ([0010], [0011], [0080], [0093], [0138], [0141] and claim 3 etc.) so to perform adjustment etc. operation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Conchas et al and Erkmen et al to the system/method of Campbell et al and Oda so that the optical lens assembly is used for free-space optical communications for conveying signals between two terminals, and based on the communication signals, the optical communication systems can be controlled to be better aligned to increase the signal power efficiency.
Regarding reducing the cross-sectional area of the light received at the first lens group, however, as disclosed by Campbell et al, “Exit Pupil Diameter (nominal) 10 f/D, f is the focal length of the lens 29 and D is the diameter of the lens). 
The cross-sectional area of the light received at the first lens group is *(D/2)2, and the cross-sectional area of the light at the focal plane is around *(1.22f/D)2. As shown in Figure O2 above, which is replotted from Campbell’s Figure 5 and Oda’s Figure 2, without the corrector lens (30 of Campbell, or 6 of Oda), the first lens group will focus the input light beam at the focal plane “F” (the cross point of dotted lines), and the cross-sectional area at the position “I” will be large; however, with the corrector lens the input beam is focused on the position “I” (the second focal plane); that is, with the corrector lens the minimum spot size is shifted from the position “F” to position “I”. Then, the ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area of the light at the second focal plane is around 1/6*(D2/f)2*1/2 (refer to Response to Argument in the Final Rejection mailed on 11/4/2020: because of diffraction, the spot size, i.e., the Airy Disc, at the focal length is around 2.44f/D, f is the focal length of the lens and D is the diameter of the lens. … The cross-sectional area of the light received at the lens is *(D/2)2, and the cross-sectional area of the light at the focal plane is around *(1.22f/D)2. The ratio between the two cross-sectional areas is                         
                            r
                            =
                            
                                
                                    π
                                    
                                        
                                            (
                                            
                                                
                                                    D
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    
                                        
                                            (
                                            
                                                
                                                    1.22
                                                    λ
                                                    f
                                                
                                                
                                                    D
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ≈
                             
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            
                                
                                    1
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ); even if the lens diameter D is r is larger than 106, which is more than “a factor of 300”.
It is common that a diameter of the object lens used in the free-space optical communication is more than 10 cm; also Oda indicates that the diameter of the object lens can be 15 cm. When the diameter of the lens (e.g., 29 of Campbell or 3 of Oda) is 15 cm, the cross-sectional area of the light received at the first lens group is: *(15/2)2 = 176.7 cm2; the cross-sectional area at the exit pupil is: *(10 mm/2)2 = 0.785 cm2. The ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the exit pupil is: 176.7/0.785 = 225. As seen from Figure 5 of Campbell, the cross-sectional area at the focal plane “I” is at least two times smaller than the cross-sectional area at the exit pupil; then, the ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the second focal plane (I) is larger than: 2*225 = 450, which is “at least a factor of 300”. Also as discussed above, based on Airy disc, for a lens of 15 cm, the ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the second focal plane is larger than 106.
Therefore, it is obvious to one skilled in the art that the system of Campbell et al and Oda and Conchas et al and Erkmen et al can be made to reduce the cross-sectional area of the light received at the first lens group by at least a factor of 300 at the second focal plane.
Regarding the corrector lens having a higher index of refraction, Campbell et al discloses “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed”, that is, different infrared transmitting materials can be used. And to use different materials for different lens is known in the art; e.g., Schade discloses a lens system, in which a negative lens (6 in the figure) has has a higher index of refraction than lenses in other lenses (refer to the table in the figure); then it is obvious to one skilled in the art that the lens 30 (Figure 5) of Campbell et al can be made to have “a higher index of refraction than lenses in the first lens group and the second lens group”. Also, it is common that a lens can be made thinner and lighter and more compact with higher index of refraction (similar to regular eye glasses with high-index lenses). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a material with a higher index of refraction for the negative lens as taught by Schade to the system/method of Campbell et al and Oda so and Conchas et al and Erkmen et al so that the corrector lens can be thinner/compact and easier to made.
11). With regard to claim 12, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 11 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein the field corrector lens has an index of refraction of at least 2.0 (Campbell: column 9, line 34-42).  

13). With regard to claim 16, Campbell et al discloses a method of processing an optical signal (Figure 5 etc.), the method including: 
receiving light signal at a first lens group (lens 29 in Figure 5) of an optical communication device (Figure 5); 
the first lens group focusing the light onto a first field corrector lens (lens 30) of the optical communication device, the single field corrector lens being positioned between the first lens group (29) and a first focal plane of the first lens group (refer Figure 5, the lens 30 is between lens 30 and the position “I”), wherein a combination of the first lens group and the field corrector lens has a second focal plane (at the position of “I”) farther from the first lens group than the first focal plane; 
receiving the light at the single field corrector lens (Figure 5); 
the single field corrector lens filtering (column 9 lines 30-42: “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed” (column 9 lines 30-42). The Germanium and Silicon are 
focusing the light, using the single field corrector lens, onto a second lens group (combination of lens 15/16/17) of the optical communication device, the second lens group being positioned with the second focal plane of between the single field corrector lens and the second lens group (Figure 5); 
emitting the light from the second lens group to a photodetector (detector, column 3 lines 3-4, and claim 18 etc., and 21 in Figure 1) of the optical communication device.
In Figure 5, Campbell et al shows that the first lens 29 has one lens, and does not call it a “lens group”; and Campbell et al does not expressly state that the field corrector lens is positioned closer to the first focal plane than the first lens group; 
Regarding the “lens group” and position of the corrector lens, however, Oda discloses a similar lens system (Figure 2), in which the first lens group (3) has two lenses and the corrector lens (6) is positioned closer to the first focal plane (the position near the focal point by the dotted line) than the first lens group (3). Oda “provide apochromat type objective lenses which can inexpensively construct a large-aperture, compact and high performance telephoto lens by addition of a simple lens system to a semiapochromat lens”. Oda uses two lenses (4 and 5) to form a corrector lens 6; and the lens 6 performs two functions: (1) correcting residual chromatic aberration of lens 3, (2) extending the focal length (shown in Figure 2, from the focus point defined by dotted lines to the focus point defined by the solid lines). The lens 6 (consists of two sub-lens 4/5) has a negative power, and it extends the focal length, that is, the lens 6 correct a field curvature caused by the first lens group (3).
As discussed above, one purpose of using two lenses is to form an achromatic lens and to correct residual chromatic aberration of lens 3. That is, the lens 6 performs both correcting a field curvature and correcting residual chromatic aberration. When a residual chromatic aberration is not a main issue, as Applicant’s situation “the material may be transparent for light having a wavelength of 1550 nm” or mostly one IR wavelength 1550 nm (since one wavelength around 1550 nm is involved and the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the lens structure as taught by Oda to the system/method of Campbell et al so that the first lens can be a lens group as a semiapochromat lens which can correct some aberrations, and the correct lens is positioned closer to the first focal plane/second lens group to deliver light to the second lens group.
Regarding the communication signal and processors, however, Conchas et al discloses a free space optical communication system (Figure 1), which has a first lens (2), a corrector lens 3 and a second lens, a sensor (6), and configured to receive a communication signal from a remote free-space optical transmitter and the sensor extracts data ([0004]-[0005]). Another prior art, Erkmen et al, also discloses a free-space communication system (Figures 3, 4-8 etc.), which contains one or more processors (within the control 550, 650 or 750), and the one or more processors operate the optical communication device according to the communication signal carried by the light received at the photodetector ([0010], [0011], [0080], [0093], [0138], [0141] and claim 3 etc.; “adjusting an orientation of the steering mirror” etc., [0031], [0032], [0094], [0095], [0097], [0117], [0126], [0127] and [0131] etc.).

Regarding the corrector lens having a higher index of refraction, Campbell et al discloses “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed”, that is, different infrared transmitting materials can be used. And to use different materials for different lens is known in the art; e.g., Schade discloses a lens system, in which a negative lens (6 in the figure) has has a higher index of refraction than lenses in other lenses (refer to the table in the figure); then it is obvious to one skilled in the art that the lens 30 (Figure 5) of Campbell et al can be made to have “a higher index of refraction than lenses in the first lens group and the second lens group”. Also, it is common that a lens can be made thinner and lighter and more compact with higher index of refraction (similar to regular eye glasses with high-index lenses). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a material with a higher index of 
14). With regard to claim 17, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 16 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein the field corrector lens is made of silicon (Campbell: column 9, line 34-42, and claim 19).  
15). With regard to claim 18, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 16 above. And the combination of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade further discloses wherein filtering the light includes removing or reducing visible light frequencies (Campbell: “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed” (column 9 lines 30-42). The Germanium and Silicon are opaque to visible light but transparent in the mid-IR range. That is, Campbell discloses wherein filtering the light includes removing or reducing visible light frequencies).  
16). With regard to claim 19, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 16 above. 
However, as disclosed by Campbell et al, “Exit Pupil Diameter (nominal) 10 millimeters” (column 8 line 60 etc.), and the cross-sectional area of the light (coming from the lens 29/30) received at the second focal plane (at “I”) is much smaller than the exit pupil diameter (refer Figure 5; according to Airy Disk or diffraction pattern, the radius of the spot at the second focal plane is around 1.22f/D, f is the focal length of the lens 29 and D is the diameter of the lens). 
The cross-sectional area of the light received at the first lens group is *(D/2)2, and the cross-sectional area of the light at the focal plane is around *(1.22f/D)2. As shown in Figures O1 and O2 above, which is replotted from Campbell’s Figure 5 and Oda’s Figure 2, without the corrector lens (30 of Campbell, or 6 of Oda), the first lens group will focus the input light beam at the focal plane “F” (the cross point of dotted lines), and the cross-sectional area at the position “I” will be large; however, with the corrector lens the input beam is focused on the position “I” (the second focal plane); that is, with the corrector lens the minimum spot size is shifted from the position “F” to position “I”. Then, the ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area of the light at the second focal plane is around 1/6*(D2/f)2*1/2 (refer to Response to Argument in the Final Rejection mailed on 11/4/2020: because of diffraction, the spot size, i.e., the Airy Disc, at the focal length is around 2.44f/D, f is the focal length of the lens and D is the diameter of the lens. … The cross-sectional area of the light received at the lens is *(D/2)2, and the cross-sectional area of the light at the focal plane is around *(1.22f/D)2. The ratio between the two cross-sectional areas is                         
                            r
                            =
                            
                                
                                    π
                                    
                                        
                                            (
                                            
                                                
                                                    D
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    
                                        
                                            (
                                            
                                                
                                                    1.22
                                                    λ
                                                    f
                                                
                                                
                                                    D
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ≈
                             
                            
                                
                                    1
                                
                                
                                    6
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            
                                
                                    1
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     ); even if the lens diameter D is just 1 cm and f = 100*D, the ratio r is larger than 106, which is more than “a factor of 300”.
It is common that a diameter of the object lens used in the free-space optical communication is more than 10 cm; also Oda indicates that the diameter of the object lens can be 15 cm. When the diameter of the lens (e.g., 29 of Campbell or 3 of Oda) is 15 cm, the cross-sectional area of the light received at the first lens group is: *(15/2)2 = 176.7 cm2; the cross-sectional area at the exit pupil is: *(10 mm/2)2 = 0.785 cm2. The ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the exit pupil is: 176.7/0.785 = 225. As seen from Figure 5 of Campbell, the cross-sectional area at the focal plane “I” is at least two times smaller than the cross-sectional area at the exit pupil; then, the ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the second focal plane (I) is larger than: 2*225 = 450, which is “at least a factor of 300”. Also as discussed above, based on Airy disc, for a lens of 15 cm, the ratio between the cross-sectional area of the light received at the first lens group and the cross-sectional area at the second focal plane is larger than 106.
Therefore, it is obvious to one skilled in the art that the system of Campbell et al and Oda and Conchas et al and Erkmen et al and Schade can be made to reduce the cross-sectional area of the light received at the first lens group by at least a factor of 300 at the second focal plane.

18). With regard to claim 21, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claims 1 and 3 above. But, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade do not expressly disclose wherein the first lens group and the second lens group do not include silicon.
However, as disclosed by Campbell et al, “although germanium (refractive index N of 4.00119 at 10.6 microns and constringence of V value of 1004 at 8.5 to 12.5 microns) is the preferred lens element material for the 8 to 13 micron waveband and a combination of silicon (refractive index N of 3.4284 at 3.5 microns and constringence or V value of 289 at 3.0 to 4.5 microns) with germanium for the 3 to 5.5 micron waveband, it will be understood that other infrared transmitting materials could be employed” (column 9 lines 30-42), the germanium is the preferred material and other infrared transmitting materials also can be employed. Therefore, it is obvious to one skilled in the art that the material germanium or other infrared transmitting materials can be used for the first lens group and the second lens group.

However, first as shown in Figures 5 of Campbell and Figure 2 of Oda, the field corrector lens has a smaller diameter than lenses in the first lens group. The combination of Campbell et al and Oda teaches that the corrector lens is positioned closer to the first focal plane than the first lens group, then the cross-sectional area of the light on the surface of the corrector lens is small, therefore, it is obvious to one skilled in the art to make the corrector lens with a diameter being smaller than the diameters of the lenses in the first lens group and the second lens group so to save materials and be more compact and easier to made and cost-effective.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al and Oda and Conchas et al and Erkmen et al and Schade as applied to claim 1 above, and further in view of Pandharipande et al (US 2014/0334825).
Campbell et al and Oda and Conchas et al and Erkmen et al and Schade disclose all of the subject matter as applied to claim 1 above. But, Campbell et al and Oda and Conchas et al and Erkmen et al and Schade do not expressly disclose wherein the extracted data includes network path information for the optical signal; and the one or more processors are configured to operate the free-space optical communication 
However, first, Erkmen et al discloses “In a mesh-network configuration, each balloon 102A to 102F may function as a node of the mesh network, which is operable to receive data directed to it and to route data to other balloons. As such, data may be routed from a source balloon to a destination balloon by determining an appropriate sequence of optical links between the source balloon and the destination balloon. These optical links may be collectively referred to as a "lightpath" for the connection between the source and destination balloons. Further, each of the optical links may be referred to as a "hop" on the lightpath. Each intermediate balloon (i.e., hop) along a particular lightpath may act as a repeater station to first detect the incoming communication via received optical signals and then repeat the communication by emitting a corresponding optical signal to be received by the next balloon on the particular lightpath. Additionally or alternatively, a particular intermediate balloon may merely direct incident signals toward the next balloon, such as by reflecting the incident optical signals to propagate toward the next balloon”. It is obvious to one skilled in the art that to act as a repeater, the “hop” intermediate balloon needs to know the destination information so to route the signals to the desired destination. Second, another prior art, Pandharipande et al, discloses a free-space communication (Figure 2 etc.), in which a network path information (destination information) for the optical signal is extract, and a processor operates the free-space optical communication according to the extracted data by transmitting the optical signal to a network based on the extracted data ([0009] and [0035] etc.).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edmund Optics: “The Correct Material for Infrared (IR) Applications”, April 2020, https://www.edmundoptics.com/knowledge-center/application-notes/optics/the-correct-material-for-infrared-applications/#comparison

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        March 16, 2021